Petition for Rehearing
After the first arguments when it appeared that the Court as then constituted was equally divided, a reargument was ordered, the opinion not having been filed, but lodged with the clerk for information of *Page 467 
counsel. There is therefore no ground for the contention that the judgment below should be affirmed by a divided Court.
Assuming that the appointment of Acting Associate Justice Osborne was irregular, the case of Holmanv. Farrell, (S.C.) 109 S.E. 886, is conclusive against petitioners, holding that the objection comes too late.
The other grounds are insufficient, having been carefully considered.
The petition is dismissed.